
	

113 HRES 182 IH: Expressing the sense of the House of Representatives that specialty crops are a vital part of agriculture in the United States, that the Committee on Agriculture should propose funding for programs that support specialty crops priorities, and that legislation should be passed that includes funding reflecting specialty crops as a growing and important part of United States agriculture.
U.S. House of Representatives
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 182
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2013
			Ms. DelBene (for
			 herself, Mr. Vargas,
			 Mr. DeFazio,
			 Mr. Benishek,
			 Mr. Hastings of Washington,
			 Mr. Sean Patrick Maloney of New York,
			 Ms. Kuster,
			 Mr. Schrader,
			 Mr. McGovern,
			 Mr. Garamendi, and
			 Mr. Reichert) submitted the following
			 resolution; which was referred to the Committee on Agriculture
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that specialty crops are a vital part of agriculture in the
		  United States, that the Committee on Agriculture should propose funding for
		  programs that support specialty crops priorities, and that legislation should
		  be passed that includes funding reflecting specialty crops as a growing and
		  important part of United States agriculture.
	
	
		Whereas specialty crops are defined as fruits and
			 vegetables, tree nuts, dried fruits, horticulture, and nursery crops including
			 floriculture;
		Whereas farmers in the United States grow more than 350
			 types of fruit, vegetable, tree nut, flower, nursery, and other horticultural
			 crops;
		Whereas the yearly value of specialty crop production
			 totals more than $50,000,000,000 which accounts for about half of all domestic
			 crop value;
		Whereas specialty crops represent more than
			 1/3 of the value of United States crop production in a
			 given year;
		Whereas sales of fresh and processed fruits and vegetables
			 total nearly $100,000,000,000 annually;
		Whereas combined exports of specialty crops grown in the
			 United States totaled nearly $15,900,000,000 as recently as 2010, which
			 accounts for about 15 percent of all agricultural exports from the United
			 States;
		Whereas there are about 248,000 farms that grow a variety
			 of specialty crops, and every single State has at least some specialty crop
			 production;
		Whereas overall spending on specialty crops remains a
			 small percentage of all funding for crops, even taking into account mandatory
			 and discretionary funding combined;
		Whereas specialty crops are not eligible for many of the
			 traditional support programs that benefit producers of other crops;
		Whereas programs that support specialty crops are
			 generally available to all crops, while the opposite is true of specific
			 commodity crops;
		Whereas fruits and vegetables like red raspberries,
			 almonds, apples, apricots, avocados, bananas, beans, blueberries, citrus,
			 cherries, cranberries, figs, grapes, macadamia nuts, nectarines, onions,
			 papayas, peaches, pecans, peppers, plums, potatoes, pumpkins, sweet corn,
			 certain tomatoes, walnuts, asparagus, beets, strawberries, broccoli, and
			 carrots are just a few of the hundreds of specialty crops grown in the United
			 States;
		Whereas specialty crops are a driving force in promoting a
			 healthier country and are part of a healthy, balanced diet that can help
			 consumers reach recommended dietary goals, which call for half of plates to be
			 fruits and vegetables;
		Whereas the authorities in the Food, Conservation, and
			 Energy Act of 2008 (7 U.S.C. 8701 et seq.) that expired on September 30, 2012,
			 were extended under the American Taxpayer Relief Act of 2012 (Public Law
			 112–240) until September 30, 2013;
		Whereas many agriculture programs did not receive any
			 additional mandatory funding under that extension;
		Whereas a vital program for specialty
			 crops, the specialty crop research initiative, established under section 412 of
			 the Agricultural Research, Extension, and Education Reform Act of 1998 (7
			 U.S.C. 7632), did not receive any additional mandatory funding under that
			 extension;
		Whereas a vital program for specialty
			 crops, the national clean plant network, established under section 10202 of the
			 Food, Conservation, and Energy Act of 2008 (7 U.S.C. 7761), did not receive any
			 additional mandatory funding under that extension;
		Whereas it is paramount that the House of Representatives
			 passes a new 5-year farm bill to reauthorize agriculture programs without
			 funding in fiscal year 2013, to provide funding for such programs in fiscal
			 year 2014 and fiscal years thereafter, and to provide certainty to farmers
			 across the United States;
		Whereas the number of farms producing and sales of fruits,
			 berries, and tree nuts in the United States is steadily increasing;
		Whereas according to the most recent census data published
			 by the Census of Agriculture in 2007, 112,690 farms produced fruits, tree nuts,
			 and berries with a total value of $18,600,000,000, an increase of
			 $4,900,000,000 in 5 years;
		Whereas the Census shows an increase in the value of sales
			 for vegetables, potatoes and melons from $12,800,000,000 in 2002 to
			 $14,700,000,000 in 2007, an increase of 15 percent;
		Whereas nursery, greenhouse, floriculture, and sod sales
			 increased 13 percent from 2002 and 2007, from $14,700,000,000 to
			 $16,600,000,000;
		Whereas it is evident that specialty crops are an
			 increasingly important part of agriculture in the United States; and
		Whereas specialty crops should get their fair share of
			 consideration and funding in agriculture generally, but especially in the farm
			 bill: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)specialty crops
			 are a vital part of agriculture in the United States;
			(2)the Committee on
			 Agriculture should propose funding for programs that support specialty crops
			 priorities; and
			(3)legislation should be passed that includes
			 funding reflecting specialty crops as a growing and important part of United
			 States agriculture.
			
